DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/040018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed April 18, 2022, have been fully considered.
Claims 4, 9, and 17 are cancelled.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the limitation “a hydrophilic polymer formed via invert emulsion polymerization” in lines 4-5.  Claim 13 recites the limitation “wherein the hydrophilic polymer is formed via invert emulsion polymerization” in lines 1-2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2015/0191642) in view of Dugonjic-Bilic et al. (US 2016/0362335).
Claim 1. Nguyen discloses A method comprising: providing a cement composition comprising a suspension agent (Abstract; [0019]; [0048]; [0052]), wherein the suspension agent comprises a … polymer formed via … emulsion polymerization ([0033]; [0036]; [0037])…; and introducing the cement composition into a wellbore ([0048]; [0052]).  
Nguyen does not expressly disclose a hydrophilic polymer formed via invert emulsion polymerization with a molecular weight of at least 600,000.  However, Nguyen does disclose desirable features of a thermally activated hydrophobically modified polymer, wherein the polymer comprises a hydrophobic component and a hydrophilic component ([0010]).  Nguyen further discloses that the suspending agent is a high molecular weight hydrophobic copolymer or a cross-linked hydrophobic copolymer particulate of at least 100,000 Daltons (Abstract; [0020])1, wherein the polymer may include a combination of monomers ([0023]), and wherein the suspending agent may be produced by forming an inverse emulsion ([0053]).
Moreover, Dugonjic-Bilic teaches a composition that may be used in slurries and solutions used in oil field or gas field operations, such as cementing (Abstract; [0018]; [0073]), wherein the composition comprises copolymers with a high average molecular weight ([0078] “The average molecular weight of the copolymers used according to the invention is higher than 1,000,000 Dalton, preferably higher than 3,000,000 Dalton”), wherein the copolymers comprise polymerizable monomers ([0077]; [0084]), and wherein the copolymers can be synthesized via various polymerization techniques, including inverse emulsion polymerization ([0083] “The advantage of inverse emulsion polymerization is the high molecular weight of the obtained copolymer.”; [0086]), wherein the co-monomers to be polymerized are advantageously dissolved subsequently in the hydrophilic phase such that the co-monomers can form the hydrophilic phase by itself and be emulsified ([0087]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to formulate the emulsion in Nguyen with inverse emulsion polymerization containing high molecular weight copolymers, as taught by Dugonjic-Bilic, in order to reduce water loss in slurries used in oil field or gas field operations, such as cementing ([0018]).
Claim 2. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Nguyen discloses further comprising introducing the cement composition into a portion of the wellbore having a temperature of at least 350°F ([0051]).  Dugonjic-Bilic also teaches the goal of temperature resistant cement slurries ([0002]) and that the polymerization reaction is carried out in a temperature range up to 200°C ([0098]).
Claim 3. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Nguyen does not expressly disclose further comprising introducing the cement composition into an annulus between a casing and a wall of the wellbore; and allowing the cement composition to set.  However, Nguyen does disclose that a well-known primary cementing operation includes pumping a cement down a string of pipe into an annulus between the string of pipe and the walls of the wellbore ([0006]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to apply the cement composition in Nguyen to a well-known primary cementing operation, such as cementing an annular space.
Claim 5. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Dugonjic-Bilic teaches wherein the invert emulsion polymerization comprises: dissolving a monomer in an aqueous fluid, emulsifying the monomer containing aqueous fluid in an oleaginous fluid to form an invert emulsion, and adding an initiator ([0083] – [0087]).  
Claim 6. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Nguyen discloses that the polymer may be formed from a combination of monomers, including acrylamide ([0023]; [0063]).  Dugonjic-Bilic teaches wherein the hydrophilic polymer is formed from a monomer comprising acrylamide ([0077]).
Claim 7. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Nguyen discloses that the polymer may be formed from a combination of monomers ([0023]; [0063]).  Dugonjic-Bilic teaches wherein the hydrophilic polymer is formed from a monomer selected from the group consisting of N,N-dimethylacrylamide, sodium 2-acrylamido-2-methylpropanesulfonate, 2-acrylamido-2-methylpropanesulfonic acid, N-(hydroxymethyl)acrylamide, N- (hydroxyethyl)acrylamide, acrylamide, methacrylamide, N-vinylformamide, 1-vinyl-2- pyrrolidinone, N-vinylcaprolactam, N-acryloyl morpholine, N-methyl-N-vinylacetamide, N- 12isopropylacrylamide, N,N-diethylacrylamide, sodium 4-styrenesulfonate, vinylsulfonic acid, and mixtures thereof ([0066]; [0077]).  
Claim 8. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.   Regarding the limitation: wherein the hydrophilic polymer is a copolymer of N,N-dimethylacrylamide and sodium 2-acrylamido-2-methylpropanesulfonate, Nguyen discloses that the polymer may be formed from a combination of monomers, including N,N-dimethylacrylamide and sodium 2-acrylamido-2-methylpropanesulfonate ([0023]).  
Claim 10. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Regarding the limitation: wherein the hydrophilic polymer is added as a liquid to the cement composition, Nguyen discloses that the suspending agent may be provided in wet or dry form and added to a cementing fluid ([0052]).  
Claim 11. Nguyen in view of Dugonjic-Bilic teach The method of claim 1.  Nguyen discloses wherein the cement composition comprises a hydraulic cement and water sufficient to form a slurry ([0019]; [0084]), the method further comprising introducing the cement composition into the wellbore using one or more pumps (Claims 53, 54).  

Claim 12. Nguyen discloses A cement composition (Abstract; [0019]; [0048]; [0052]) comprising: a hydraulic cement ([0019]; [0042]); water ([0019]; [0043]); and a suspension agent comprising a … polymer formed via … emulsion polymerization ([0019]; [0033]; [0036]; [0037])...  
Nguyen does not expressly disclose a hydrophilic polymer formed via invert emulsion polymerization with a molecular weight of at least 600,000.  However, Nguyen does disclose desirable features of a thermally activated hydrophobically modified polymer, wherein the polymer comprises a hydrophobic component and a hydrophilic component ([0010]).  Nguyen further discloses that the suspending agent is a high molecular weight hydrophobic copolymer or a cross-linked hydrophobic copolymer particulate of at least 100,000 Daltons (Abstract; [0020])2, wherein the polymer may include a combination of monomers ([0023]), and wherein the suspending agent may be produced by forming an inverse emulsion ([0053]).
Moreover, Dugonjic-Bilic teaches a composition that may be used in slurries and solutions used in oil field or gas field operations, such as cementing (Abstract; [0018]; [0073]), wherein the composition comprises copolymers with a high average molecular weight ([0078] “The average molecular weight of the copolymers used according to the invention is higher than 1,000,000 Dalton, preferably higher than 3,000,000 Dalton”), wherein the copolymers comprise polymerizable monomers ([0077]; [0084]), and wherein the copolymers can be synthesized via various polymerization techniques, including inverse emulsion polymerization ([0083] “The advantage of inverse emulsion polymerization is the high molecular weight of the obtained copolymer.”; [0086]), wherein the co-monomers to be polymerized are advantageously dissolved subsequently in the hydrophilic phase such that the co-monomers can form the hydrophilic phase by itself and be emulsified ([0087]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to formulate the emulsion in Nguyen with inverse emulsion polymerization containing high molecular weight copolymers, as taught by Dugonjic-Bilic, in order to reduce water loss in slurries used in oil field or gas field operations, such as cementing ([0018]).
Claim 13. Nguyen in view of Dugonjic-Bilic teach The cement composition of claim 12.  Dugonjic-Bilic teaches wherein the hydrophilic polymer is formed via an invert emulsion polymerization ([0083] – [0087]).  
Claim 14. Nguyen in view of Dugonjic-Bilic teach The cement composition of claim 12.  Nguyen discloses that the polymer may be formed from a combination of monomers, including acrylamide ([0023]; [0063]).  Dugonjic-Bilic teaches wherein the hydrophilic polymer is formed from a monomer comprising acrylamide ([0066]; [0077]).  
Claim 15. Nguyen in view of Dugonjic-Bilic teach The cement composition of claim 12.  Nguyen discloses that the polymer may be formed from a combination of monomers ([0023]; [0063]).  Dugonjic-Bilic teaches wherein the hydrophilic polymer is formed from a monomer selected from the group consisting of N,N-dimethylacrylamide, sodium 2-acrylamido-2- methylpropanesulfonate, 2-acrylamido-2-methylpropanesulfonic acid, N- (hydroxymethyl)acrylamide, N-(hydroxyethyl)acrylamide, acrylamide, methacrylamide, N- 13vinylformamide, 1-vinyl-2-pyrrolidinone, N-vinylcaprolactam, N-acryloyl morpholine, N- methyl-N-vinylacetamide, N-isopropylacrylaiide, N,N-diethylacrylamide, sodium 4- styrenesulfonate, vinylsulfonic acid, and mixtures thereof ([0066]; [0077]).  
Claim 16. Nguyen in view of Dugonjic-Bilic teach The cement composition of claim 12.  Regarding the limitation: wherein the hydrophilic polymer is a copolymer of N,N-dimethylacrylamide and sodium 2-acrylamido-2-methylpropanesulfonate, Nguyen discloses that the polymer may be formed from a combination of monomers, including N,N-dimethylacrylamide and sodium 2-acrylamido-2-methylpropanesulfonate [0023]).
Claim 18. Nguyen in view of Dugonjic-Bilic teach The cement composition of claim 12.  Dugonjic-Bilic teaches wherein the invert emulsion polymerization comprises dissolving a monomer in an aqueous fluid and emulsifying the monomer containing aqueous fluid in an oleaginous fluid ([0083] – [0087]).  
Claim 19. Nguyen in view of Dugonjic-Bilic teach The cement composition of claim 12.  Nguyen discloses wherein the hydraulic cement is Portland cement ([0042]).  
Claim 20. Nguyen discloses The cement composition of claim 12.  Regarding the limitation wherein the cement composition does not include a cross-linking agent for the suspension agent, Nguyen discloses that the cementing fluid containing the suspending agent comprises a suspending agent that is a high molecular weight hydrophobic copolymer or a cross-linked hydrophobic copolymer particulate (Abstract; [0019]; [0020]).  Therefore, Nguyen discloses an embodiment wherein the cement composition does not include a cross-linking agent for the suspension agent.  Moreover, Dugonjic-Bilic does not teach the use of cross-linking agents.

Response to Arguments
Applicant’s arguments, filed April 18, 2022, have been fully considered.  The majority of Applicant’s arguments are moot, because the new ground of rejection addresses the newly amended claim language.  

However, the Examiner also does not find the majority of Applicant’s arguments to be convincing based on the rationale(s), below.
Attempting to overcome the rejections under 35 U.S.C. § 103 in view of Nguyen et al. (US 2015/0191642), mailed December 21, 2021, the Applicant cites paragraphs within the Specification as support for the newly amended claim language (See Applicant’s Remarks, filed 04/18/2022: p. 6 “The formed polymer may be particles or droplets surrounded by the surfactant within the continuous phase meaning the polymer/surfactant complex is not soluble in the oil or continuous phase. The final product may be referred to as a latex (with the polymer as latex particles, a polymer colloid, or an emulsion in the continuous or oil phase. (See, paragraphs [0018] and [0028]). This phrase indicates that the formed polymer is hydrophilic, not hydrophobic, and the polymer is not soluble in the continuous phase.”).
However, the Examiner does not find the original disclosure to expressly disclose “a hydrophilic polymer” as instantly claimed.  Instead, the original disclosure discloses that the suspension agent includes a polymer via emulsion polymerization or invert emulsion polymerization (See Applicant’s Specification, filed 11/02/2020: [0014]), wherein the term emulsion encompasses both types of emulsion types, standard and invert (Id. [0017]).
To formulate an invert emulsion (water-in-oil emulsion), monomers may be dissolved in an aqueous fluid then emulsified / dispersed in a second immiscible fluid (i.e. oleaginous fluid).  However, the Examiner notes that the resulting polymer is not inherently hydrophobic or hydrophilic, because there are other ways in which to disperse a polymer in either aqueous or oleaginous fluid, including but not limited to polymeric composition, coating / encapsulation, temperature control for solubility, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It would have been obvious to one of ordinary skill in the art, before the effective filing date, to routinely combine the monomers in Nguyen in order to achieve a desired molecular weight (i.e. including the claimed molecular weight) for a particular downhole application, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
        2 It would have been obvious to one of ordinary skill in the art, before the effective filing date, to routinely combine the monomers in Nguyen in order to achieve a desired molecular weight (i.e. including the claimed molecular weight) for a particular downhole application, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).